Exhibit 10.2
AMENDED AND RESTATED
CONSULTING AGREEMENT
     AMENDED AND RESTATED CONSULTING AGREEMENT (this “Agreement”) dated as of
June 18, 2008 among F.N.B. Corporation, a Florida corporation having its
principal place of business at One F.N.B. Boulevard, Hermitage, Pennsylvania
16148 (“FNB”), First National Bank of Pennsylvania, a national banking
association having its principal place of business at One F.N.B. Boulevard,
Hermitage, Pennsylvania 16148 (“FNB Bank”), and Stephen J. Gurgovits, an
individual whose address is 591 Buhl Boulevard, Sharon, Pennsylvania 16146 (the
“Consultant”).
WITNESSETH:
     WHEREAS, FNB Bank is a wholly owned subsidiary of FNB;
     WHEREAS, the Consultant has served for many years as an executive officer
of each of FNB and FNB Bank (collectively, the “Companies”) and is currently
serving as Chairman of the Board of FNB pursuant to the terms and conditions of
an Amended and Restated Employment Agreement (the “Employment Agreement”) dated
as of June 18, 2008 between the Employers (as defined in the Employment
Agreement) and the Executive (as defined in the Employment Agreement);
     WHEREAS, upon the earlier of the scheduled retirement of the Executive on
December 31, 2008 or the date on which the Employers shall have terminated the
employment of the Executive under the Employment Agreement for other than Cause
(as defined in the Employment Agreement) or the Death or Permanent Disability of
the Executive ( as defined in the Employment Agreement) or the Executive shall
have terminated his employment under the Employment Agreement for Good Reason
(as defined in the Employment Agreement), the Companies desire to employ the
Consultant to provide consulting services to the Companies, and the Consultant
desires to provide for his rendering of consulting services to the Companies,
all in accordance with the terms and subject to the conditions set forth in this
Agreement; and
     WHEREAS, the parties have previously entered into a Consulting Agreement
dated December 31, 2005; and
     WHEREAS, the parties are entering into this Agreement to set forth and
confirm their respective rights and obligations with respect to the services to
be provided by the Consultant;

1



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Companies and the Consultant, intending to be
legally bound hereby, mutually agree as follows:
     1. Consulting Services and Term.
          (a) (i) Effective on the earlier of January 1, 2009 or the date on
which the Employers shall have terminated the employment of the Executive under
the Employment Agreement for other than Cause or the Death or Permanent
Disability of the Executive or the date on which the Executive shall have
terminated his employment under the Employment Agreement for Good Reason (the
“Effective Date”), and except as otherwise expressly provided in this Agreement,
this Agreement shall supersede and replace the Employment Agreement and the
Companies shall employ the Consultant to provide consulting services to the
Companies and the Consultant shall provide consulting services to the Companies
in accordance with the terms and subject to the conditions set forth in this
Agreement for a term (the “Term”) that shall commence on the Effective Date and,
subject to paragraphs 1(b), 1(c) and 1(d), shall expire on the fifth anniversary
of the Effective Date.
               (ii) FNB and FNB Bank shall be jointly and severally liable to
the Consultant with respect to (i) all liabilities of FNB Bank to the Consultant
under this Agreement and (ii) all liabilities of FNB to the Consultant under
this Agreement; provided, however, that FNB shall not be responsible for any
liability of FNB Bank to the Consultant to the extent that such liability has
been discharged by FNB Bank, and FNB Bank shall not be responsible for any
liability of FNB to the Consultant to the extent that such liability has been
discharged by FNB.
          (b) Unless otherwise provided in this Agreement or agreed by the
Companies and the Consultant, all of the terms and conditions of this Agreement
shall continue in full force and effect throughout the Term and, with respect to
those terms and conditions that apply after the Term, after the Term.
          (c) Notwithstanding paragraph 1(a), the Companies, by action of their
Boards of Directors (the “Boards”) and effective as specified in a written
notice thereof to the Consultant in accordance with the terms of this Agreement,
shall have the right to terminate the Consultant’s employment under this
Agreement at any time during the Term, for Cause (as defined in this Agreement)
or other than for Cause or on account of the Consultant’s death, subject to the
provisions of this paragraph 1. As used in this Agreement, “Cause” shall mean
(A) the commission by the Consultant of any activities constituting a violation
or breach under any material federal, state or local law or regulation
applicable to the activities of FNB Bank or FNB, in each case, after notice
thereof from the Companies to the Consultant and a reasonable opportunity for
the Consultant to cease such failure, breach or violation in all material
respects, (B) fraud, breach of fiduciary duty, dishonesty, misappropriation or
other actions that cause intentional material damage to the property or business
of FNB Bank

2



--------------------------------------------------------------------------------



 



or FNB by the Consultant, (C) the Consultant’s inability to perform his duties
under this Agreement in all material respects other than for physical or mental
impairment or illness or (D) the Consultant’s admission or conviction of, or
plea of nolo contendere to, any felony or any other crime referenced in
Section 19 of the Federal Deposit Insurance Act that, in the reasonable judgment
of the Boards, adversely affects FNB Bank’s or FNB’s reputation or the
Consultant’s ability to carry out his obligations under this Agreement.
          (d) The Consultant shall have the right to terminate his employment
under this Agreement at any time during the Term hereof for Good Reason or
without Good Reason. As used in this Agreement, “Good Reason” shall mean a
material breach by either Company of its respective obligations to the
Consultant under this Agreement, which breach is not cured in all material
respects to the reasonable satisfaction of the Consultant within 30 days, in
each case following written notice thereof from the Consultant to the Companies,
which notice shall be provided within 90 days of the initial existence of the
breach.
          (e) Termination Obligations.
               (i) If (A) the Companies terminate the employment of the
Consultant under this Agreement for any reason other than Cause or the death of
the Consultant or (B) the Consultant terminates his employment under this
Agreement for Good Reason, the Companies shall pay the Consultant’s annual fee
for the remainder of the Term.
               (ii) If (A) the Companies terminate the employment of the
Consultant under this Agreement for Cause or (B) the Consultant terminates his
employment under this Agreement for any reason other than Good Reason, the sole
obligation of the Companies shall be to pay any accrued obligations under this
Agreement to the Consultant.
               (iii) The parties intend that this Agreement be drafted and
administered in compliance with section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), including, but not limited to, any future
amendments to Code section 409A, and any other Internal Revenue Service (“IRS”)
or other governmental rulings or interpretations (together, “Section 409A”)
issued pursuant to Section 409A so as not to subject the Consultant to payment
of interest or any additional tax under Code section 409A. The parties intend
for any payments under subsection (i) above to either satisfy the requirements
of Section 409A or to be exempt from the application of Section 409A, and this
Agreement shall be construed and interpreted accordingly. In furtherance
thereof, if payment or provision of any amount or benefit hereunder that is
subject to Section 409A at the time specified herein would subject such amount
or benefit to any additional tax under Section 409A, the payment or provision of
such amount or benefit shall be postponed to the earliest commencement date on
which the payment or provision of such amount or benefit could be made without
incurring such additional tax. In addition, to the extent that any IRS guidance
issued under Section 409A would result in the Consultant being subject to the
payment of interest or any additional tax under Section 409A, the parties agree,
to the extent reasonably

3



--------------------------------------------------------------------------------



 



possible, to amend this Agreement in order to avoid the imposition of any such
interest or additional tax under Section 409A, which amendment shall have the
minimum economic effect necessary and be reasonably determined in good faith by
the Companies and the Consultant.
               (iv) If a payment under paragraph 1(e)(i) above does not qualify
as a short-term deferral under Section 409A or any similar or successor
provisions, and the Consultant is a Specified Employee (as defined herein) as of
his termination date, distributions to the Consultant may not be made before the
date that is six months after the date of the termination date or, if earlier,
the date of the Consultant’s death (the “Six-Month Delay”). Payments to which
the Consultant would otherwise be entitled during the first six months following
the termination date (the “Six-Month Delay Date”) will be accumulated and paid
on the first day of the seventh month following the termination date.
Notwithstanding the Six-Month Delay set forth in this paragraph 1(b)(vi):
     (A) To the maximum extent permitted under Section 409A or any similar or
successor provisions, during each month until the occurrence of the Six-Month
Delay Date, the Companies will pay the Consultant an amount equal to the lesser
of (I) the total monthly severance provided under paragraph 1(e)(i) above or
(II) one-sixth of the lesser of (1) the maximum amount that may be taken into
account under a qualified plan pursuant to Code Section 401(a)(17) for the year
in which the Consultant’s date of termination occurs, and (2) the sum of the
Consultant’s annualized compensation based upon the annual rate of pay for
services provided to the Companies for the taxable year of the Consultant
preceding the taxable year of the Consultant in which his termination date
occurs, adjusted for any increase during that year that was expected to continue
indefinitely if the Consultant had not had a termination date; provided that
amounts paid under this sentence will count toward, and will not be in addition
to, the total payment amount required to be made to the Consultant by the
Companies under paragraphs 1(e)(i) and (ii); and
     (B) To the maximum extent permitted under Section 409A or any similar or
successor provisions, within ten days of the termination date, the Companies
will pay the Consultant an amount equal to the applicable dollar amount under
Code Section 402(g)(1)(B) for the year of the Consultant’s termination date;
provided that the amount paid under this sentence will be inclusive of, and will
not be in addition to, the total payment amount required to be made to the
Consultant by the Companies under paragraph 1(b).

4



--------------------------------------------------------------------------------



 



     For purposes of this Agreement, “Specified Employee” has the meaning given
that term in Section 409A or any similar or successor provisions. The Companies’
“specified employee identification date” as described in Section 409A will be
December 31 of each year, and the Companies’ “specified employee effective date”
as described in Section 409A or any similar or successor provisions will be
February 1 of each succeeding year.
          (f) In the event that the independent registered public accounting
firm of either of the Companies or the IRS determines that any payment, coverage
or benefit provided to the Consultant pursuant to this Agreement is subject to
the excise tax imposed by Sections 280G or 4999 of the Code or any successor
provision thereof or any interest or penalties incurred by the Consultant with
respect to such excise tax, the Companies, within 30 days thereafter, shall pay
to the Consultant, in addition to any other payment, coverage or benefit due and
owing hereunder, an additional amount that will result in the Consultant’s net
after tax position, after taking into account any interest, penalties or taxes
imposed on the amounts payable under this paragraph 1(f), upon the receipt of
the payments provided for by this Agreement be no less advantageous to the
Consultant than the net after tax position to the Consultant that would have
been obtained had Sections 280G and 4999 of the Code not been applicable to such
payment, coverage or benefits. Except as otherwise provided in this Agreement,
all determinations to be made under this paragraph 1(f) shall be made by tax
counsel whose selection shall be reasonably acceptable to the Consultant and the
Companies and whose fees and costs shall be paid for by the Companies.
          (g) In the event that the independent registered public accounting
firm of either of the Companies or the IRS determines that any payment, coverage
or benefit due or owing to the Consultant pursuant to this Agreement is subject
to the excise tax imposed by Section 409A of the Code or any successor provision
thereof or any interest or penalties, including interest imposed under
Section 409(A)(1)(B)(i)(I) of the Code, incurred by the Consultant as a result
of the application of such provision, the Companies, within 30 days thereafter,
shall pay to the Consultant, in addition to any other payment, coverage or
benefit due and owing under this Agreement, an additional amount that will
result in the Consultant’s net after tax position, after taking into account any
interest, penalties or taxes imposed on the amounts paid under this paragraph
1(g), being no less advantageous to the Consultant than the net after tax
position to the Consultant that would have been obtained had Section 409A of the
Code not been applicable to such payment, coverage or benefits. Except as
otherwise provided in this Agreement, all determinations to be made under this
paragraph 1(g) shall be made by tax counsel whose selections shall be reasonably
acceptable to the Consultant and the Companies and whose fees and costs shall be
paid for by the Companies.
          (h) Any notice of termination of this Agreement by the Companies to
the Consultant or by the Consultant to the Companies shall be given in
accordance with the provisions of paragraph 9.

5



--------------------------------------------------------------------------------



 



          (i) The Companies agree to reimburse the Consultant for the reasonable
fees and expenses of the Consultant’s attorneys and for court and related costs
in any proceeding to enforce the provisions of this Agreement in which the
Consultant is successful on the merits.
     2. Services of the Consultant.
          (a) The Consultant agrees to provide services to the Companies in
connection with merger and acquisition activities, participation in meetings and
other activities of the Pennsylvania Bankers’ Association and such other
assignments and projects that the Consultant and the Companies mutually agree
upon. The Consultant shall report to the Chief Executive Officer of the
Companies. The Consultant agrees to perform such services faithfully, diligently
and to the best of the Consultant’s ability and the Companies shall have the
right to direct the manner in which the Consultant provides his services under
this Agreement. The Consultant shall provide on an average basis over the course
of a year up to 20 hours of consulting per week. Except for travel normally
incidental and reasonably necessary to the business of the Companies and the
duties of the Consultant under this Agreement, the duties of the Consultant
shall be performed from an office location not greater than 20 miles from
Hermitage, Pennsylvania.
          (b) The parties intend that the Consultant shall render services under
this Agreement as an employee of the Companies, and nothing herein shall be
construed to be inconsistent with this relationship or status. The Consultant
shall be entitled to all benefits paid by the Companies to their other executive
officers for which the Consultant continues to be eligible, including health
insurance and such benefits as became fully vested while the Consultant was an
employee of the Companies in the capacities of President and Chief Executive
Officer of FNB and as Chairman of the Board of FNB under the Employment
Agreement. The fees, benefits and other compensation paid to the Consultant
pursuant to this Agreement shall be subject to and net of any federal, state or
local taxes or contributions imposed under any employment insurance, social
security, income tax or other tax law or regulation with respect to the
Consultant’s performance of consulting services under this Agreement.
     3. Fees.
     (a) As compensation for the Consultant’s services under this Agreement, the
Companies shall pay the Consultant annual compensation in an amount equal to the
sum of 50% of (i) the Base Salary (as defined in the Employment Agreement) of
the Executive for the year ending December 31, 2008, but in no event less than
$525,000, and (ii) an amount equal to that percentage of the amount set forth in
clause (i) as is equal to the average percentage that the bonus (as defined in
Sections 3(b)(i) and (ii) of the Employment Agreement) paid to the Executive for
the years ending December 31, 2006, 2007 and 2008 bears to the Base Salary in
fact paid to the Executive for the years ending December 31, 2006, 2007 and
2008. Such

6



--------------------------------------------------------------------------------



 



annual fee and bonus shall be paid in 12 equal monthly installments on the first
day of each month.
     (b) From and after the Effective Date and throughout the Term:
          (i) The Companies shall provide the Consultant with an automobile at
the Companies’ sole cost and expense. The automobile shall be replaced with a
substantially equivalent automobile owned or leased by FNB or FNB Bank in the
future as shall be mutually agreed by the Consultant and the Compensation
Committees of the Boards. The Companies shall bear all gas, insurance, repairs,
maintenance, car telephone and other operating expenses for the automobile.
          (ii) The Companies will pay the annual dues and assessments for the
Consultant’s membership in one country club of the Consultant’s choosing. In
addition, the Companies shall pay any reasonable club usage charges related to
the Companies’ business upon submission by the Consultant of appropriate
verifying information.
          (iii) The Companies shall provide the Consultant with office
facilities and secretarial services consistent with the Consultant’s stature as
a former chief executive officer of the Companies.
     4. Expenses. The Companies shall promptly reimburse the Consultant for
(a) all reasonable expenses paid or incurred by the Consultant in connection
with the performance of the Consultant’s duties and responsibilities under this
Agreement, upon presentation of expense vouchers or other appropriate
documentation therefor, (b) all reasonable professional expenses, such as
licenses and dues and professional educational expenses, paid or incurred by the
Consultant during the Term and (c) the costs of a personal computer, cellular
telephone, blackberry and fax machine for the Consultant’s residence in the
Sharon, Pennsylvania area, including the monthly fees related to such devices.
     5. Indemnification. Notwithstanding anything in the Companies’ certificate
of incorporation or their By-laws to the contrary, the Consultant shall at all
times while the Consultant is providing consulting services to the Companies,
and thereafter, be indemnified by the Companies to the fullest extent permitted
by applicable law for any matter in any way relating to the Consultant’s
affiliation with the Companies and/or its subsidiaries; provided, however, that
if the Consultant’s engagement shall have been terminated by the Companies for
Cause, then, to the extent required by law, the Companies shall have no
obligation whatsoever to indemnify the Consultant for any claim arising out of
the matter for which his engagement shall have been terminated for Cause or for
any conduct of the Consultant not within the scope of the Consultant’s duties
under this Agreement.
     6. Confidential Information. The Consultant understands that in the course
of his engagement by the Companies the Consultant will receive confidential
information concerning the business of the Companies and that the Companies
desire to protect. The

7



--------------------------------------------------------------------------------



 



Consultant agrees that he will not at any time during or after the period of his
engagement by the Companies reveal to anyone outside the Companies, or use for
his own benefit, any such information that has been designated as confidential
by the Companies or understood by the Consultant to be confidential without
specific written authorization by the Companies. Upon termination of the
engagement of the Consultant under this Agreement, and upon the request of the
Companies, the Consultant shall promptly deliver to the Companies any and all
written materials, records and documents, including all copies thereof, made by
the Consultant or coming into his possession during the Term and retained by the
Consultant containing or concerning confidential information of the Companies
and all other written materials furnished to and retained by the Consultant by
the Companies for his use during the Term, including all copies thereof, whether
of a confidential nature or otherwise.
     7. Non-Competition and Non-Disparagement.
          (a) For the purposes of this Agreement, the term “Competitive
Enterprise” shall mean any federal or state-chartered bank, trust company,
savings and loan association, savings bank, credit union, consumer finance
company, bank holding company, savings and loan holding company, unitary holding
company, financial holding company or any of the foregoing types of entities in
the process of organization or application for federal or state regulatory
approval and shall also include other providers of financial services and
entities that offer financial services or products that compete with the
financial services and products currently or in the future offered by the
Companies or their respective subsidiaries or affiliates.
          (b) For a period of two years (the “Restricted Period”) immediately
following the Companies’ termination of the Consultant’s employment under this
Agreement for Cause or the Consultant’s termination of his engagement under this
Agreement for other than Good Reason, the Consultant shall not, provided that
the Companies remain in compliance with their obligations under this Agreement:
               (i) serve as a director, officer, employee or agent of, or act as
a consultant or advisor to, any Competitive Enterprise in any city or county in
which the Companies or their respective subsidiaries or affiliates are then
conducting business or maintain an office or have publicly announced their
intention to conduct business or maintain an office;
               (ii) in any way, directly or indirectly, solicit, divert or
contact any existing or potential customer or business of the Companies or any
of their respective subsidiaries or affiliates that the Consultant solicited,
became aware of or transacted business with during the employment of the
Consultant by the Companies for the purpose of selling any financial services or
products that compete with the financial services or products currently or in
the future offered by the Companies or their respective subsidiaries and
affiliates; or

8



--------------------------------------------------------------------------------



 



               (iii) solicit or assist in the employment of any employee of the
Companies or their respective subsidiaries or affiliates for the purpose of
becoming an employee of or otherwise provide services for any Competitive
Business Enterprise.
          (c) The Consultant agrees that during and after the period of his
employment by the Companies under this Agreement he will not in any way,
directly or indirectly, make any oral or written statement, comment or other
communication designed or intended to impugn, disparage or otherwise malign the
reputation, ethics, competency, morality or qualification of the Companies or
any of their respective subsidiaries or affiliates or any of their respective
directors, officers, employees or customers.
     8. Entire Agreement; Amendment. This Agreement contains the entire
agreement between the Companies and the Consultant with respect to the
consulting services to be provided pursuant to this Agreement and may not be
amended, waived, changed, modified or discharged except by an instrument in
writing executed by the parties hereto.
     9. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either party hereto at their respective addresses
stated above, or at such other address as either party may by similar notice
designate.
     10. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
(and the Consultant’s heirs, executors, administrators and legal
representatives) any rights or remedies of any nature under or by reason of this
Agreement.
     11. Successor Liability. The Companies shall require any subsequent
successor, whether direct or indirect, by purchase, merger, consolidation or
otherwise, to all or substantially all of the business or assets of the
Companies to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Companies would be required to perform it
if no such succession had taken place.
     12. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 12 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Consultant or his estate and their assigning any
rights hereunder to the person or persons entitled hereto.

9



--------------------------------------------------------------------------------



 



     13. Specific Performance. The parties agree that irreparable damage would
occur in the event that any of the provisions of paragraphs 6 or 7 were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of paragraphs 6 or 7 and to enforce specifically
the terms and provisions of paragraphs 6 or 7, this being in addition to any
other remedy to which any party is entitled at law or in equity.
     14. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained herein unless the deletion of such
term, phrase, clause, paragraph, restriction, covenant, agreement or other
provision would result in such a material change as to cause the covenants and
agreements contained herein to be unreasonable or would materially and adversely
frustrate the objectives of the parties as expressed in this Agreement.
     15. Survival of Benefits. Any provision of this Agreement that provides a
benefit to the Consultant and that by the express terms hereof does not
terminate upon the expiration of the Term shall survive the expiration of the
Term and shall remain binding upon the Companies until such time as such
benefits are paid in full to the Consultant or his estate.
     16. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Pennsylvania, without
giving effect to principles of conflict of laws. All headings in this Agreement
have been inserted solely for convenience of reference only, are not to be
considered a part of this Agreement and shall not affect the interpretation of
any of the provisions of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

              F.N.B. CORPORATION
 
       
 
  By:   /s/Brian F. Lilly
 
       
 
      Brian F. Lilly, Chief Financial Officer
 
       
 
            FIRST NATIONAL BANK OF PENNSYLVANIA
 
       
 
  By:   /s/Gary J. Roberts
 
       
 
      Gary J. Roberts, President
 
       
 
      /s/Stephen J. Gurgovits
 
       
 
      Stephen J. Gurgovits

10